Exhibit 10.2



METHODE ELECTRONICS, INC.
2014 OMNIBUS INCENTIVE PLAN


RESTRICTED STOCK UNIT - EXECUTIVE OFFICER
AWARD AGREEMENT




This Restricted Stock Unit Award Agreement (the “Award Agreement”), effective as
of October 7, 2015 (the “Award Date”), is entered into by and between Methode
Electronics, Inc., a Delaware corporation (the “Company”) and [_____________]
(the “Grantee”).
WHEREAS, the Company desires to reward Grantee for his services to the Company
and to encourage him to continue to work for the benefit of the Company in a
manner that will benefit all Company stockholders.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations set forth herein, the Company agrees to award to Grantee Restricted
Stock Units under the Methode Electronics, Inc. 2014 Omnibus Incentive Plan (the
“Plan”) on the terms and conditions set forth herein and in the Plan.
1.General. This Award Agreement and the Restricted Stock Units awarded herein
are subject to all of the provisions of the Plan applicable to Restricted Stock
Units. Unless the context otherwise requires, capitalized terms used herein
shall have the same meanings as in the Plan. Grantee hereby acknowledges receipt
of a copy of the Plan and has read the Plan and fully understands its content.
In the event of any conflict between the terms of this Award Agreement and the
terms of the Plan, the terms of the Plan shall control.
2.Grant. The Company hereby grants to Grantee a total of [______] Restricted
Stock Units (the “Restricted Stock Units”), subject to the restrictions set
forth in Section 3 hereof and the Plan.
3.Restrictions.
(a)
None of the Restricted Stock Units may be sold, transferred, pledged,
hypothecated or otherwise encumbered or disposed of.

(b)
Except as provided below, any Restricted Stock Units that are not vested shall
be forfeited to the Company immediately upon termination of the Grantee’s
employment with the Company and all of its Subsidiaries and Affiliates.

(c)
Any Restricted Stock Units that are not vested may be forfeited to the Company
in accordance with Section 9 of this Award Agreement.

4.Payment for Restricted Stock Units.
(a)
The Company will pay one share of Common Stock to the Grantee for each vested
Restricted Stock Unit upon the earlier of the following events:

i.
within thirty (30) days after the Grantee’s date of termination of employment
with the Company and all of the Company’s Subsidiaries and Affiliates for any
reason whatsoever; or

ii.
a Change of Control of the Company.

(b)
Notwithstanding the foregoing, in the event that the Grantee is a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code and the
Award is considered to be Nonqualified Deferred Compensation upon the Grantee’s
“Separation from Service” as defined below, any payment under this Award
Agreement shall be delayed until the earlier of (i) first day of the seventh
(7th) month beginning after the Grantee’s Separation from Service, or (ii) the
Grantee’s death, if such a delay is necessary to avoid the imposition of
additional tax and interest on the Grantee under Section 409A(a)(1)(B) of the
Code.

5.Rights as Stockholder. The Grantee shall have no rights as a stockholder with
respect to any




--------------------------------------------------------------------------------

Exhibit 10.2

Restricted Stock Units. The Grantee will only have stockholder rights after a
stock certificate is issued.
6.Vesting. The Restricted Stock Units granted hereunder will vest as follows:
(i) thirty percent (30%) on April 28, 2018; (ii) thirty percent (30%) on April
27, 2019; and (iii) forty percent (40%) on May 2, 2020 (provided the Grantee
continues to be employed by the Company (or a Subsidiary or Affiliate thereof)
until such dates).
7.Effect of Termination of Employment in Connection with Death, Disability or
Retirement. Notwithstanding Section 6 above, the following provisions shall
apply to the Restricted Stock Units in the event of Grantee’s termination of
employment in connection with death, disability or retirement prior to May 2,
2020:
(a)    if Grantee’s employment with the Company and its Subsidiaries and
Affiliates is terminated due to total and permanent disability as determined by
the Company or death, the Restricted Stock Units shall become vested and payable
as of the date of termination; and
(b)    if Grantee’s employment with the Company and its Subsidiaries and
Affiliates is terminated due to retirement on or after Grantee’s sixty-fifth
birthday or retirement on or after Grantee’s fifty-fifth birthday with consent
of the Committee, then the unvested Restricted Stock Units shall vest pro rata
based on the date of termination and be paid on such termination date. For
purposes of this calculation, the number of Restricted Stock Units to vest under
7(b) shall be calculated as follows:
 
Number of Restricted Stock Units
x
Number of fiscal months elapsed between May 3, 2015 and termination date
(rounded up to the nearest whole month)
x
1
60
 
−
Number of Restricted Stock Units previously vested under Section 6



8.Change of Control. Notwithstanding Section 6 above, the following provisions
shall apply to the Award in the event of a Change of Control:
(a)    In the event of a Change of Control, the surviving or successor entity
(or its parent corporation) may continue, assume or replace the Restricted Stock
Units outstanding as of the date of the Change of Control on substantially the
same terms and conditions (with such adjustments as may be required or permitted
by Section 15 of the Plan), and such Restricted Stock Units or replacements
therefor shall remain outstanding and be governed by their respective terms,
subject to (c) and (d) below.
(b)    If and to the extent that the outstanding Restricted Stock Units are not
continued, assumed or replaced in connection with a Change of Control, then all
unvested Restricted Stock Units will become immediately vested and
non-forfeitable and payable as of the date of the Change of Control.
(c)    If and to the extent that the Restricted Stock Units are continued,
assumed or replaced under the circumstances described in (a), and if within [one
year][two years] after the Change of Control the Grantee experiences an
involuntary termination of employment or other service for reasons other than
Cause or Grantee shall terminate employment with Good Reason, then all unvested
Restricted Stock Units will become immediately vested and non-forfeitable and
payable as of the date of termination of employment.
(d)    Notwithstanding whether an Award is continued, assumed or replaced in
connection with a Change of Control, if Grantee experiences an involuntary
termination of employment or other service for reasons other than Cause or
Grantee shall terminate employment with Good Reason during the period beginning
on the date an agreement is entered into by the Company with respect to a
merger, consolidation or similar transaction of the Company, which would
constitute a Change of Control, and the effective time of such merger,
consolidation or similar transaction of the Company, then then all unvested
Restricted Stock Units will become immediately vested and non-forfeitable and
payable as of the date of the Change of Control.
“Good Reason” shall exist hereunder if, without Grantee’s express written
consent any of the following events or actions occurs, provided that no finding
of Good Reason shall be effective unless and until the Grantee has provided the
Company, within sixty (60) calendar days of becoming aware of the facts and
circumstances underlying the finding of Good Reason, with written notice thereof
stating with specificity the facts and circumstances underlying the finding of
Good Reason and, if the basis for such finding of Good Reason is capable of
being cured by the Company, providing the Company with an




--------------------------------------------------------------------------------

Exhibit 10.2

opportunity to cure the same within thirty (30) calendar days after receipt of
such notice: (A) the Company shall materially reduce the nature, scope or level
of Grantee’s responsibilities from the nature, scope or level of such
responsibilities prior to the Change of Control, or shall fail to provide
Grantee with adequate office facilities and support services to perform such
responsibilities; (B) the Company shall require Grantee to move Grantee’s
principal business office more than 25 miles from Grantee’s principal business
office at the time of this Agreement, or assign to Grantee duties that would
reasonably require such move; provided, however, that if Grantee’s principal
business office is not located at the Company’s then current corporate
headquarters, and the Company requires Grantee to move Grantee’s principal
business office to such corporate headquarters, or assigns to Grantee duties
that would reasonably require such move, such actions shall not constitute “Good
Reason” under this subsection (iii); (C) the Company shall require Grantee, or
assign duties to Grantee which would reasonably require Grantee, to increase, by
more than twenty-four, the number of normal working days (determined at the time
of this Agreement) that Grantee spends away from Grantee’s principal business
office during any consecutive twelve-month period; (D) the Company shall reduce
Grantee’s annual salary below that in effect as of the date of this Agreement
(or as of the Change of Control, if greater); (E) the Company shall materially
reduce or fail to continue in effect any cash or stock-based incentive or bonus
plan, retirement plan, welfare benefit plan, or other benefit plan, program or
arrangement, unless the aggregate value (as computed by an independent employee
benefits consultant selected by the Company) of all such incentive, bonus,
retirement and benefit plans, programs and arrangements provided to Grantee is
not materially less than their aggregate value as of the date of this Agreement
(or as of the Change of Control, if greater); or (F) if the Board of Directors
fails to act in good faith with respect to the Company’s obligations hereunder,
or the Company breaches its obligations hereunder.


9.Forfeiture. If at any time any of the following events occur: (i) Grantee is
convicted of a felony; (ii) Grantee commits any act or acts of personal
dishonesty intended to result in substantial personal enrichment to Grantee to
the detriment of the Company; or (iii) repeated violations of Grantee’s
responsibilities which are demonstrably willful and deliberate, provided that
such violations have continued more than ten days after the Company or the Board
of Directors of the Company has given written notice of such violations, then
the unvested Restricted Stock Units shall be forfeited to the Company effective
as of the date on which the Grantee entered into such activity, unless
terminated sooner by operation of another term or condition of this Award
Agreement or the Plan.
10.Quarterly Payments. Within fifteen (15) days of the end of each fiscal
quarter, the Company shall pay to the Grantee an amount equal to the aggregate
per share cash dividend paid during the quarter multiplied by the number of
vested Restricted Stock Units outstanding pursuant to this Award Agreement
(without interest), less any required withholding or other taxes which the
Company determines, in its discretion, to be due in connection with the payments
described in this Section 10, or the Restricted Stock Units granted pursuant to
this Award Agreement. No dividends shall be paid to the Grantee with respect to
any Restricted Stock Units that are not vested. Once payment has been made
pursuant to Section 4 above, no further payments will be made under this Section
10.
11.Applicable Law. The validity, construction, interpretation and enforceability
of this Award Agreement shall be determined and governed by the laws of the
State of Illinois without regard to any conflicts or choice of law rules or
principles that might otherwise refer construction or interpretation of this
Award Agreement to the substantive law of another jurisdiction, and any
litigation arising out of this Award Agreement shall be brought in the Circuit
Court of the State of Illinois or the United States District Court of the
Eastern Division of the Northern District of Illinois and the Grantee consents
to the jurisdiction and venue of those courts.
12.Severability. The provisions of this Award Agreement are severable and if any
one or more provisions may be determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions, and any partially
unenforceable provision to the extent enforceable in any jurisdiction, shall
nevertheless be binding and enforceable.
13.Waiver. The waiver by the Company of a breach of any provision of this Award
Agreement by Grantee shall not operate or be construed as a waiver of any
subsequent breach by Grantee.




--------------------------------------------------------------------------------

Exhibit 10.2

14.Binding Effect. The provisions of this Award Agreement shall be binding upon
the parties hereto, their successors and assigns, including, without limitation,
the Company, its successors or assigns, the estate of the Grantee and the
executors, administrators or trustees of such estate and any receiver, trustee
in bankruptcy or representative of the creditors of the Grantee.
15.Withholding. Grantee agrees, as a condition of this grant, to make acceptable
arrangements to pay any withholding or other taxes that may be due as a result
of the vesting of the Restricted Stock Units acquired under this grant. In the
event that the Company determines that any federal, state, local or foreign tax
or withholding payment is required relating to the vesting of shares arising
from this grant, the Company shall have the right to require such payments from
Grantee, or withhold such amounts from other payments due Grantee from the
Company or any Subsidiary or Affiliate.
16.Dispute Resolution. The parties initially shall attempt to resolve by direct
negotiation any dispute, controversy or claim arising out of or relating to this
Award Agreement or its breach or interpretation (each, a “Dispute”). For
purposes of this negotiation, the Company shall be represented by one or more of
its independent directors appointed by the Board of Directors. If the parties
are unable to resolve the Dispute by direct negotiation within 30 days after
written notice by one party to the other of the Dispute, the Dispute shall be
settled by submission by either party of the Dispute to binding arbitration in
Chicago, Illinois (unless the parties agree in writing to a different location),
before a single arbitrator in accordance with the American Arbitration
Association's National Rules for the Resolution of Employment Disputes then in
effect. The arbitrator will be an attorney licensed to practice law in the State
of Illinois. The decision and award made by the arbitrator shall be final,
binding and conclusive on all parties hereto for all purposes, and judgment may
be entered thereon in any court having jurisdiction thereof. Except as set forth
below, each party shall pay: the fees of his or its attorneys; the expenses of
his or its witnesses; and all other expenses connected with presenting his or
its case. Except as set forth below, the costs of the arbitration, including the
cost of any record or transcripts of the arbitration hearing, administrative
fees, the fees of the arbitrator, and all other fees and costs shall be borne
equally by the parties. In the event of a Dispute following or in connection
with a Change of Control, the Company shall pay the fees of the arbitrator as
well as the cost of any record or transcripts of the arbitration hearing and
other administrative fees and costs. In all Disputes, the arbitrator will have
discretion to make an award of fees, costs and expenses to the prevailing party.
17.Section 409A Compliance. It is the intention of the Company and the Grantee
that the Restricted Stock Units and other benefits awarded under this Award
Agreement shall comply with Section 409A of the Code and its implementing
regulations (“Section 409A”) and shall be interpreted in a manner consistent
with this intent. Notwithstanding anything to the contrary contained herein, a
termination of Grantee’s employment shall not be deemed to have occurred for
purposes of making any payments under this Award Agreement unless such
termination gives rise to a “Separation from Service” (within the meaning of
Section 409A, a “Separation from Service”) and references to “termination of
employment” shall mean Separation from Service. In the event that the Company or
the Grantee reasonably determines that any award under this Award Agreement
fails to comply with Section 409A, the Company and Grantee shall work together
to adopt such amendments to this Award Agreement or adopt other policies or
procedures (including amendments, policies and procedures with retroactive
effective to the extent allowable by applicable laws), or take any other
commercially reasonable actions necessary or appropriate to comply with the
requirements of Section 409A.
18.No Retention Rights. Nothing herein contained shall confer on the Grantee any
right with respect to continuation of employment or services by the Company or
its Subsidiaries or Affiliates, or interfere with the right of the Company or
its Subsidiaries or Affiliates to terminate at any time the employment or
service of the Grantee.
19.Entire Agreement and Clawback Policy. This Award Agreement supersedes and
cancels all prior written or oral agreements and understandings relating to the
terms of this Award Agreement. This Award Agreement and the Restricted Stock
Units granted hereunder are subject to any Company Clawback Policy in effect as
of the date of this Agreement or as subsequently amended, modified or replaced,
and the terms of the Change in Control Agreement between the Company and
Grantee, as the same may be amended from time to time, if any.


[Signature Page to Follow]




--------------------------------------------------------------------------------

Exhibit 10.2

IN WITNESS WHEREOF, the Company by one of its duly authorized officers has
executed this Award Agreement as of the day and year first above written.




METHODE ELECTRONICS, INC.


By:                             
Isabelle C. Goossen
Its:    Chair, Compensation Committee


Please indicate your acceptance of the terms and conditions of this Award
Agreement by signing in the space provided below and returning a signed copy of
this Award Agreement to the Company. IF A FULLY EXECUTED COPY OF THIS AWARD
AGREEMENT HAS NOT BEEN RECEIVED BY THE COMPANY BY NOVEMBER 30, 2015, THE
RESTRICTED STOCK UNITS GRANTED UNDER THIS AWARD AGREEMENT SHALL BE CANCELLED.


BY SIGNING BELOW, YOU ACKNOWLEDGE AND AGREE THAT YOU HAVE RECEIVED A COPY OF THE
PLAN AND ARE FAMILIAR WITH THE TERMS AND PROVISIONS THEREOF, INCLUDING THE TERMS
AND PROVISIONS OF THIS AWARD AGREEMENT. YOU HAVE REVIEWED THE PLAN AND THIS
AWARD AGREEMENT IN THEIR ENTIRETY, HAVE HAD AN OPPORTUNITY TO OBTAIN THE ADVICE
OF COUNSEL PRIOR TO EXECUTING THIS AWARD AGREEMENT AND FULLY UNDERSTAND ALL
PROVISIONS OF THIS AWARD AGREEMENT. FINALLY, YOU HEREBY AGREE TO ACCEPT AS
BINDING, CONCLUSIVE AND FINAL ALL DECISIONS OR INTERPRETATIONS OF THE
ADMINISTRATOR UPON ANY QUESTIONS ARISING UNDER THE PLAN OR THIS AWARD AGREEMENT.


The undersigned hereby accepts, and agrees to, all terms and provisions of this
Award Agreement and the Plan as they pertain hereto.


 
GRANTEE                    


____________________________________
[___________________]




